DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 12 and 14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 7/31/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because an abstract of the foreign patent documents in English were not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Step S360 in Fig. 12 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Step S124 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Specification
The disclosure is objected to because of the following informalities: 
In Para. 0002, line 14, “kind of a light source” should read “kind of light source”
In Para. 0002, line 23, “captured image and the template image” should read “captured images and the template images”
In Para. 0020, “pixels does not have” should read “pixels do not have”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a processor configured to" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the control unit 310 includes a processor such as a central processing unit (CPU) and a memory corresponding to a main storage, and controls operations of each of the units in the communication terminal 300 by executing a predetermined program. Note that, the control unit 310 may include a plurality of processors that share and execute processing (Para. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2004199622A, see attached machine translation) in view of Shimizu et al. (JP 10222602A, see attached machine translation).
Regarding claim 1, Hasegawa et al. teaches, an image processing device (Para. 0015: image processing apparatus) comprising: a processor (Para. 0147: a central processing unit (CPU) 401 controls the entire apparatus and realizes an image processing function of the present embodiment) configured to: acquire an image (Para. 0015: the image processing apparatus includes: an image acquisition unit configured to acquire a multivalued image from smooth the acquired image at a predetermined smoothing level; binarize the smoothed image (Para. 0040: smoothing processing is performed on a partial area of an original image, so that it is possible to avoid scattering of black pixels in the case where a character string forming a single character string to be binarized is smaller than a predetermined size; Note: smoothing of the image is performed before binarization as seen in Fig. 10, in which image conversion unit 1081 for image processing (i.e. smoothing) occurs before the threshold value calculation unit 1083 for binarization; Para. 0118: by performing the image processing on the original image before the binarization, it is possible to improve the appearance of the character blur or the collapse of the character due to the 2 valued image when the character of the original image is small, or the appearance of the fine black pixel scattering); and smooth the image while varying the smoothing level for a plurality of times.
Hasegawa et al. does not expressly disclose the following limitations underlined above: 1) smooth the acquired image at a predetermined smoothing level, and 2) and smooth the image while varying the smoothing level for a plurality of times.
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level (Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit). Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform n times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract).
Regarding claim 2, Hasegawa et al. teaches, the image processing device according to claim 1 (Para. 0015: image processing apparatus; see claim 1 for more details), wherein the processor smooths the image for a plurality of times in descending order of the smoothing level.
Hasegawa et al. does not expressly disclose the following limitations in claim 1 from which claim 2 depends: 1) smooth the acquired image at a predetermined smoothing level, and 2) and smooth the image while varying the smoothing level for a plurality of times. Hasegawa et al. also does not expressly disclose the following limitation underlined above: wherein the 
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level (Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit). Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Note: the smoothing level of the filter can be changed by the filter control unit for n times). Shimizu et al. also teaches, wherein the processor smooths the image for a plurality of times in descending order of the smoothing level (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by n times and can be carried out in any order through selection of the filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels selected as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract) and improve character recognition (Shimizu et al., Para. 0020).
Regarding claim 3, Hasegawa et al. teaches, the image processing device according to claim 2 (Para. 0015: image processing apparatus; see claim 2 for more details), wherein the processor repeatedly smooths the image until a predetermined condition is satisfied (Para. 0040: smoothing processing is performed on a partial area of an original image, so that it is possible to avoid scattering of black pixels in the case where a character string forming a single character string to be binarized is smaller than a predetermined size, particularly, a 2 valued character string is generated by the 2 valued binarization; Para. 0070: it is determined whether or not the image processing is to be performed according to the size of one character string to be binarized, so that it is possible to avoid unnecessary image processing and to shorten the image processing time period of the image processing apparatus 2).

However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level (Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit). Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Note: the smoothing level of the filter can be changed by the filter control unit for n times). Shimizu et al. also teaches, wherein the processor smooths the image for a plurality of times in descending order of the smoothing level n times and can be carried out in any order through selection of the filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels selected as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract) and improve character recognition (Shimizu et al., Para. 0020).
Regarding claim 4, Hasegawa et al. teaches, the image processing device according to claim 3 (Para. 0015: image processing apparatus; see claim 3 for more details), wherein the predetermined condition includes a condition concerned with a result of character recognition performed on an image smoothed and binarized.
Hasegawa et al. does not expressly disclose the following limitations in claim 1 from which claim 2, claim 3, and thus claim 4 depends: 1) smooth the acquired image at a 
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level (Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit). Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Note: the smoothing level of the filter can be changed by the filter control unit for n times). Shimizu et al. also teaches, wherein the n times and can be carried out in any order through selection of the filter). Shimizu et al. also teaches, wherein the predetermined condition includes a condition concerned with a result of character recognition performed on an image smoothed and binarized (Para. 0016: filter processing part 44 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and in the selected filter, eliminates noise (dust) of the binarized pattern D1 and smoothes characters, and generates a pattern D 2 in which the pattern D 2 is shaped. The filter control unit 46 controls the filter processing unit 44. The preprocessing unit 47 cuts out the character pattern from the image D 2 by 1 characters. The character identification unit 48 identifies the extracted character pattern and obtains a character code. In this character recognition device, when there is a character (reject character) where a character code is not obtained by a character discrimination part 48, character recognition is performed again; Para. 0029: In this character recognition process, feature extraction of character patterns is performed, and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels until a condition is met as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract) and improve character recognition (Shimizu et al., Para. 0020).
Regarding claim 5, Hasegawa et al. teaches, the image processing device according to claim 1 (Para. 0015: image processing apparatus; see claim 1 for details), wherein the processor (Para. 0147: a central processing unit (CPU) 401 controls the entire apparatus and realizes an image processing function of the present embodiment) binarizes the smoothed image (Para. 0040: smoothing processing is performed on a partial area of an original image, so that it is possible to avoid scattering of black pixels in the case where a character string forming a single character string to be binarized is smaller than a predetermined size; Note: smoothing of the image is performed before binarization as seen in Fig. 10, in which image conversion unit 1081 
Hasegawa et al. does not expressly disclose the following limitations in claim 1 from which claim 5 depends: 1) smooth the acquired image at a predetermined smoothing level, and 2) and smooth the image while varying the smoothing level for a plurality of times.
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level (Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit). Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a n times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract).
Regarding claim 6, Hasegawa et al. teaches, the image processing device according to claim 1 (Para. 0015: image processing apparatus; see claim 1 for more details), wherein the processor executes filter processing that varies in at least one of a size of a filter and a weighting factor depending on the smoothing level.
Hasegawa et al. does not expressly disclose the following limitations in claim 1 from which claim 6 depends: 1) smooth the acquired image at a predetermined smoothing level, and 2) and smooth the image while varying the smoothing level for a plurality of times. Hasegawa et 
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level (Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit). Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Para. 0011: or the filter processing unit, the preprocessing unit, and the character recognition unit are re-executed by changing the selection of the filter. Note: the smoothing level of the filter can be changed again by the filter control unit for n times). Shimizu et al. also teaches, wherein the processor executes filter processing that varies in at least one of a size of a filter and a weighting factor depending on the smoothing level (Abstract: the filter processing unit 44 has a plurality of filters which perform 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include filter processing with different filters and smoothing levels as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract).
Regarding claim 7, Hasegawa et al. teaches, the image processing device according to claim 6 (Para. 0015: image processing apparatus; see claim 6 for more details), wherein the processor executes the filter processing by using a moving- average filter or a weighted-average filter.
Hasegawa et al. does not expressly disclose the following limitations in claim 1 from which claim 6 depends: 1) smooth the acquired image at a predetermined smoothing level, and 2) and smooth the image while varying the smoothing level for a plurality of times. Hasegawa et 
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level (Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit). Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Para. 0011: or the filter processing unit, the preprocessing unit, and the character recognition unit are re-executed by changing the selection of the filter. Note: the smoothing level of the filter can be changed again by the filter control unit for n times). Shimizu et al. also teaches, wherein the processor executes filter 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include filter processing with different filter types and smoothing levels as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract).
Regarding claim 12, Hasegawa et al. teaches, an image processing method (Para. 0043: the image processing method) comprising: by a computer (Para. 0146: the image processing apparatus of the present invention is configured using a general-purpose processing apparatus such as a personal computer, and the image processing function is realized by software; Note: the image processing apparatus carries out the image processing method), acquiring an image (Para. 0043: the image processing method according to the first aspect of the present invention, wherein a 1 step of acquiring a multivalued image from an image to be processed); smoothing the acquired image at a predetermined smoothing level; binarizing the smoothed image (Para. 0040: smoothing processing is performed on a partial area of an original image, so that it is possible to avoid scattering of black pixels in the case where a character string forming a single character string to be binarized is smaller than a predetermined size; Note: smoothing of the image is performed before binarization as seen in Fig. 10, in which image conversion unit 1081 for image processing (i.e. smoothing) occurs before the threshold value calculation unit 1083 for binarization; Para. 0118: by performing the image processing on the original image before the binarization, it is possible to improve the appearance of the character blur or the and smoothing and binarizing on the acquired image while varying the smoothing level.
Hasegawa et al. does not expressly disclose the following limitations underlined above: 1) smoothing the acquired image at a predetermined smoothing level, and 2) and smoothing and binarizing on the acquired image while varying the smoothing level.
However, Shimizu et al. teaches, smoothing the acquired image at a predetermined smoothing level (Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit and the filter carries out a processing method). Shimizu et al. also teaches, and smoothing and binarizing on the acquired image while varying the smoothing level (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Para. 0011: or the filter processing unit, the preprocessing unit, and the character recognition unit are re-executed by changing the selection of the filter. Note: the smoothing n times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels as taught by Shimizu et al. into the image processing method as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract).
Regarding claim 14, Hasegawa et al. teaches, a non-transitory program recording medium that is computer-readable and records a program (Para. 0001: a program and a recording medium; Para. 0163: the image processing program causes a CPU 501 (included in a computer device) to execute steps S 1 to S 9 shown in FIG. 2) causing a computer to execute: acquiring an image (Para. 0073: a recording medium according to claim 30, wherein a 1 step of acquiring a multi-valued image from an image to be processed; Para. 0163: the image processing program causes a CPU 501 (included in a computer device) to execute steps S 1 to S 9 shown in FIG. 2); smoothing the acquired image at a predetermined smoothing level; binarizing the smoothed image (Para. 0040: smoothing processing is performed on a partial area of an original image, so that it is possible to avoid scattering of black pixels in the case where a character string forming a single character string to be binarized is smaller than a predetermined size; Note: smoothing of the image is performed before binarization as seen in Fig. 10, in which image conversion unit 1081 for image processing (i.e. smoothing) occurs before the threshold value calculation unit 1083 for binarization; Para. 0118: by performing the image processing on the original image before the binarization, it is possible to improve the appearance of the character blur or the collapse of the character due to the 2 valued image and smoothing the image while varying the smoothing level for a plurality of times.
Hasegawa et al. does not expressly disclose the following limitations underlined above: 1) smoothing the acquired image at a predetermined smoothing level, and 2) and smoothing and binarizing on the acquired image while varying the smoothing level.
However, Shimizu et al. teaches, smoothing the acquired image at a predetermined smoothing level (Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Fig. 2: image memory 21; Note: the smoothing level of the filter can be changed by the filter control unit and the filter carries the image processing). Shimizu et al. also teaches, and smoothing the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Para. 0011: or the filter processing unit, the preprocessing unit, and the character recognition unit are re-executed by changing the selection of the filter. Note: the smoothing level of the filter can be changed again by the filter control unit for n 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels as taught by Shimizu et al. into the image processing as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2003/0031366 A1) teaches performing a smoothing process for each pixels in the sub-image using interpolation, and finally performing binarization process for each of the pixels (Para. 0009). Kagehiro et al. (US 2003/0044068 A1) teaches the expanded image is subjected to smoothing in step 903 followed by binarization in a step 904 (Para. 0038; Fig. 9). Yamaguchi et al. (JP 10171923A, see attached machine translation) teaches a character detection method and detection device. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664